DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.

As directed by applicant, claim 1 is amended and no claims are added or cancelled.  Thus, claims 1-4 are pending.  This action is a Non- Final Office Action.

Drawings
The objection has been remedied is withdrawn.



Specification
The amendment filed 30 June 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: All the amendments amended in the amendment to the specification filed 30 June are objected to as new matter.  Applicant replaces the word “refined” with “split up” in every instance.  This is new matter not supported by the originally filed specification.  Applicant argues that this is the correct translation of the original foreign language document that was properly incorporated by reference (which it was), but offers no evidence of the correct translation  (attorney’s arguments are not considered “evidence”.  See MPEP § 2145, where “rebuttal evidence” and “rebuttal arguments” are mutually exclusive).  The applicant is welcomed to provide evidence to correct the translation issues.  The Amended Drawing filed 30 June 2021 also incorporates the new matter and is also objected to.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 (claim 1 and its dependents) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites “splitting up each pieced structure for forming the aero-engine support into a split-up structure; the split-up structures includes a straight pipe butt-welding structure, a straight pipe and round pipe butt-welding structure, and a straight pipe and round pipe combination butt-welding structure performing welding and laser peening correction to the split-up structure to obtain a welded split-up structure; performing a first welding deformation measurement on the welded split-up structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded split up structure, and correcting welding deformations of the welded split-up structure through a laser peening correction process; performing assembly welding on a plurality of welded split-up structures to obtain a support assembly, performing a second welding deformation”.  However, this is new matter.  “Split up” does not have the same meaning as “classified” or “refined”.  Applicant argues that this is not new matter (Remarks, p. 9) and that “refined” as originally filed was a mistranslation of the original Chinese characters in the priority document.  Nevertheless, applicant did not file any evidence as to the meaning of the words under scrutiny, but only an attorney’s argument.  Please submit an affidavit or declaration of a translator, or other evidence, of the meaning of this word, as originally filed (the priority application was properly incorporated by reference). Moreover, by changing these key words, while they may in fact be the translation of the characters of the foreign language, the direct translation of words and its meaning in context are often not the same.  For instance, see the §112b rejections.
It is noted that Examiner did consult translators at the USPTO and they brought evidence that the characters might mean a range of things, such as “differentiating” or “making thinner,” “making finer” (as in “fine detail”) (https://bkrs.info/slovo.php?ch=%E7%BB%86%E5%8C%96)
However, all of these different translations, while they each may be correct in different contexts, cannot all appropriately apply and describe this invention.   Picking one or another of the definitions (though no translation defined the character as “split-up”) necessarily changes the scope of the invention, so it is essential that the proper English words be used to describe this invention, so that a practioner would know the meets and bounds of this invention.
Claim 1 recites “performing welding and laser peening correction to the split-up structure to obtain a welded split-up structure; performing a first welding deformation measurement on the welded split-up structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded split up structure, and correcting welding deformations of the welded split-up structure through a laser peening correction process” (lines 12-18).  This claim is not supported by the specification as originally filed, and would thus be new matter.  The semi-colon in line 13 above in the amended claims 12 November 2020, makes the “performing…laser peening correction” of line 12 unrelated to “performing a first welding deformation measurement”, the subsequent “selecting” or “correcting welding deformations”, and that these are other processes beyond the “welding and laser peening correction” in line 12.  Thus, there seem to be many welding/correcting operations that are not supported by the specification as originally filed, as the originally filed claim has this as a ‘comma’, but rather as a ‘semicolon’.  (see originally filed claims dated 8/30/2018, and ¶0031 of Specification, for what processes of welding and correcting are disclosed by Applicant).




Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “splitting up each pieced structure for forming the aero-engine support into a split-up structure”. It is unclear how by “splitting up” each structure, which describes actually splitting and separating the structure, it could result in “a split-up structure”, meaning a single split up structure.  Is the intention that “splitting up” mean “dividing up”, meaning that the structure is subdivided into parts, but that they are not actually separated from each other?  Or are they actually identifying separate structures as the claim seems to indicate might be present?  Clarification is required.  
Claim 1 recites “each pieced structure” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites, “the split-up structures” in line 9.  There is insufficient antecedent bases for these limitations in the claim.  Only “a split-up structure” was so far introduced.
Claim 1 recites “performing welding and laser peening correction to the split-up structure to obtain a welded split-up structure; performing a first welding deformation measurement on the welded split-up structure, selecting, by the big data platform, the laser peening correction parameters according to the welding deformations of the welded split up structure, and correcting welding deformations of the welded split-up structure through a laser peening correction process” (lines 12-18).  The steps in this paragraph are unclear.  The semi-colon in line 13 above in the amended claims 12 November 2020, makes the “performing…laser peening correction” of line 12 seemingly unrelated to “performing a first welding deformation measurement”, the subsequent “selecting” or “correcting welding deformations”, that these are all separate processes and not just an explanation of the first clause, and that these are other processes above the “welding and laser peening correction” in line 12.  That they are in the same paragraph, and looking at the specification, indicates this is part of one process step, but the semi-colon indicates that it is two.  See §112a rejection above.  Should the semi-colon in line 13 properly be a colon, and thus the rest of the paragraph explains the first clause.  Clarification is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082).
Regarding claim 1, Furfari discloses a method for quality control on laser peening correction of a…  support, comprising:  “performing welding and laser peening correction to the split up structure to obtain a welded split up structure” (Furfari, Abstract, “welding the first member to the second member”, laser peening to correct for deformations and ¶¶0038, 0042, “previous experience values” for controlling laser shock peening); and
a further step of “performing a first welding deformation measurement on the welded split up structure , selecting, …., the laser peening correction parameters according to the welding deformations of the welded split-up structure, and correcting welding deformations of the welded split up structure through a laser peening correction process. (Furfari, ¶0016 measuring sensed the needed parameters for the laser peening ¶0008, treating the first member, second member and or the welded joint; 15, laser shock peening can be performed before, during, and after the welding)
“performing assembly welding on a plurality of welded split-up structures (¶0016, “after the welding step”) to obtain a support assembly, performing a second welding deformation measurement on the support assembly…the laser peening correction parameters according to a welding deformation of the support assembly, and correcting a welding deformation of the support assembly through the laser peening correction process ([¶0016] In another embodiment of the invention, the method comprises: measuring or sensing a distortion in the module (e.g. in either or both of the first member and second member) during and/or after the welding step; and controlling the laser peening based on the distortion of the module that is measured or sensed.); 
Furfari does not disclose “building a corresponding relation database by determining corresponding relations between, laser peening correction parameters and welding deformations through computer simulation and laser peening experiment, and analyzing and storing the corresponding relations between the laser peening correction parameter and the welding deformations through a big data platform, nor “selecting, by the big data platform”, the laser peening correction parameters according to the welding deformations of the welded refined structures, nor  
“splitting up each pieced structure for forming the aero-engine support into a split up  structure; the split-up structures includes a straight pipe butt-welding structure, a straight pipe and round pipe butt-welding structure, and a straight pipe and round pipe combination butt-welding structure”; nor
a further step of performing a first welding deformation measurement on the welded split up structure, specifically by ”selecting, by the big data platform” the laser peening correction parameters according to the welding deformations, and correcting welding the deformations of the welded split up structure through a laser peening correction process;
and [similarly]
…performing a second welding deformation measurement on the support assembly, specifically by “selecting, by the big data platform”, the laser peening correction parameters according to a welding deformation of the support assembly, and correcting a welding deformation through the laser peening correction process
detecting a correction effect of the support assembly, judging whether to perform secondary correction or not on the support assembly, returning to the previous step if YES, and ending the operation if NO.  

However, regarding the computing for the deformation or error, Furfari does teach that the corrections can be based on “a model of the welding process” (Furfari, ¶0038).    Matsushita does teach “building a corresponding relation database by determining corresponding relations between, laser peening correction parameters and welding deformations through computer simulation and laser peening experiment  (Matsushita, ¶¶0062,0063, 0070, 0071; provided with a stress correction function to correct the deformation produced; the control unit is provided with a correction data memory in order to carry out the correction of the deformation; data can be gathered by actual laser beam welding operations or simulations.).  Matsushita also seems to teach, analyzing and storing the corresponding relations between the laser peening correction parameter and the welding deformations through a big data platform. (¶0070, 0071, in the correction data memory, a stress-correction database for specifying the intensity and the direction of a correcting laser beam to be irradiated when the post—welding stress data differ from the reference stress data is stored”….Data “is prepared by collecting and summarizing the data for specifying the intensity and the direction of the correcting laser beam, which has been obtained as a result of actual laser beam welding operations or simulations). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Furfari with Matsushita in order to help better model the corrections of the laser peening in a conventional way, being able to model more accurately.
Similarly, iterating through the “performing” steps of measuring and laser processing (from claim 1, for instance, the claim step “performing assembly welding on a plurality of welded split-up structures to obtain a support assembly…”) is merely just an iteration of the first welding/refining process and controlled adjustment by selecting parameters stored in the “big data” to guide processing..    That is, welding together further pieces and then measuring or sensing a deformation measurement, comparing this to the database and then correcting for this deformation based on the calculation.  Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to perform further analyses on further pieces that are welded together and have the tools of welding and laser peening correction available, so that any deformations or errors may be immediately handled, as is desired for the making of any support with work-pieces as building blocks.  
Regarding “Splitting up each pieced structure for forming the aero-engine support into a split-up structure”, it is noted that Furfari teaches splitting up and dividing  the structures into separate structures to then perform analysis and the analysis could even be in relation to the other members (¶0006, ¶0016, 0017, having a first and second members to then be welded)  ).  Furthermore, Furfari has members being pipes (“elongate members having transverse cross-section,¶0009)   Furfari does teach, though not through the use of big data, “As in the following paragraph, any measurement of deformation is merely just an iteration of the welding/refining process and controlled adjustment as taught by Furfari (Furfari, ¶¶0016, 0038 0042, distortion of the module is measured or sensed after the welding, “both laser beam welding and laser shock peening are repeatable processes” ¶0038).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to perform analyses on pieces even preliminary pieces and at several stages, both before and after the welding, to measure both the claimed split up pipes that are welded together and then after the welding, when the structure is more complete, so that any deformations may be handled or recognized efficiently and consistently, as is desired for the making of any support with work-pieces as building blocks.  
Regarding detecting the correction effect and determining how to continue (the last paragraph of claim 1), Suh detects whether the shock peened workpiece is a “go” or “no go” meaning whether it pass or fail, whether the shock-peened deformations are within specification or not (Abstract, “comparing…to a pass or fail criteria… …for quality assurance of the laser shock-peening process or accepting or rejecting the workpiece).  Thus, iteration of the welding/peening process until a good workpiece is achieved would be obvious, with this method of checking to see if the piece is within specification after each peening or lasering process would be a crucial quality assurance step to make sure the piece is properly made to specification, and to end the process if specification is met or to abandon the process if specification cannot be met.   Either way, it would have been obvious to one having ordinary skill in the art at the time of the filing to include such a quality assurance step to assess the process and determine if further processing is required, or should be ended either having completed the correction, or finding the deformation unfixable.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Hsu (U.S. Patent Application Publication 2017/ 0032281).
Regarding claim 2, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, but do not further teach a method wherein the big data platform comprises a data acquisition and storage module, a distributed computing architecture and a cloud computing module.  However, Hsu teaches wherein the big data platform (¶0066, big data analytics computing platform) comprises a data acquisition (¶0067, one or more sensors) and storage module (¶0012; storage device), a distributed computing architecture (¶0009;0022; “wherein the remotely situated analytics computing platform is facilitated via a cloud computing framework that employs a distributed and scalable file system”) and a cloud computing module (¶0006; the cloud works with the distributed computing architecture).  These improvements to the analyzing and manipulation of data have helped better analyze welding data “to identify a defect” in a weld (Abstract).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to combine the teachings of Hsu with those of Furfari, Matsushita and Suh, to better analyze the data of the lasering to figure out how to correct any defects, and this is certainly a device ready for improvement with the improvement in software and data-analyzing technology to better process a weld.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Hsu (U.S. Patent Application Publication 2017/ 0032281) and Sidhu (U.S. Patent Application Publication 2015/ 0306665)
Regarding claim 3, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, but do not further teach a method wherein the welding deformation measurement: Is performed through a three-dimensional shape measurement system which then stores measured welding deformation data, into the big data platform.  However, Hsu teaches that a variety of data acquisition types and measurements (¶0071, one or more sensors to measure and collect welding data…to capture one or more attributes of a weld (e.g., physical features of the weld) and/or one or more parameters of the weld…) and then incorporates into its big data platform (¶0066, where the data is communicatively coupled to one or more big data analytics computing platforms). While Hsu does not state explicitly a three-dimensional shape measurement system, he does mention that one or more sensors can be used to assess the shape.  Assessing three-dimensional shapes for laser manufacturing and dealing with stress/distortion is well-known, such as in Sidhu (Sidhu, ¶30, “Other processes could be adapted to provide similar information of residual stresses…[such as] measuring distortion and flatness [in the workpiece], and laser scanning, to measure distortion in three dimensions”). Thus, it would have been obvious to one having ordinary skill in the art at the time of filing of the invention, to modify Furfari in view of Matsushita and Suh  with the teachings of  Hsu and Sidhu,  to add to the assessing and correcting by welding and laser peening of Furfari in view of Matsushita and Suh, the  three-dimensional data measuring (Sidhu), for a better and more accurate assessment of the workpiece, and then have that communicate with the big data platform (Hsu), in order to better analyze the data of the lasering and welding to figure out how to correct any defects, and this is certainly a device ready for improvement with the improvement in software and data-analyzing technology to better process a weld.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furfari (U.S. Patent Application Publication 20150090771) in view of Matsushita (U.S. Patent Application Publication 2003/ 0173341) and Suh (U.S. Patent 6,422,082) and further in view of Mika (U.S. Patent Application Publication 2007/ 0023944).
Regarding claim 4, Furfari, Matsushita, and Suh, teach all the limitations of claim 1, as above, and but do not further  teach a method wherein the laser peening correction parameters comprise a. laser peening power density; a number of peening times, a peening angle and a peening path. Mika, however, teaches such parameters when dealing with thermal forming of workpiece (¶¶0014,0035, “laser shock peening” with parameters adjusting for path, power, angle, and times/frequency).  It is noted that, any correcting laser would incorporate these elements (“the laser peening correction parameters comprise….”), even if not all of the different parameters are explicitly referred to in the correcting direction of the controller to the laser performing the method in order to perform the correction.  As well, for example, Matsushita’s database may include correction data memory, a stress-correction database for specifying the intensity and the direction of a correcting laser beam (Matsushita, ¶0070).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to further modify Furfari,  Matsuchita and Suh with the teachings of Mika, to control different parameters of the corrective laser peening, the prior art already recognizing some, in order to better compensate for the welding deformations in a known way using conventional techniques, and the primary art already recognizes that parameters must change to apply corrections, to achieve not unexpected results.
Response to Arguments
Applicant's arguments filed 30 June 2021 have been fully considered but they are not persuasive. 
Applicant amended the claims, but there still remain many ¶112 issues, including indefiniteness and new matter, and there is a translation issue about what the claims actually mean.  See above.  Applicant amended the claims, but there still remain many ¶112 issues, including indefiniteness and new matter, and there is a translation issue about what the claims actually mean. Evidence of how the originally filed foreign language application that was properly incorporated by reference is understood will be considered.  The Applicant is invited to submit proper evidence (e.g. an affidavit of a translator) defining the originally filed terms under consideration and how they are understood within the invention.
Further, as for the substance of the invention, it still seems that the prior art reads on the claims.  Applicant argues that “Neither Furfari nor Matsushita teaches both a first measurement, a second measure [sic] and a first correcting and a second correcting following the measurement shall be applied to the welded split up structure and the support assembly (formed from welding a plurality of the welded split-up structures)” (Remarks, p. 11/13).  However, as noted above, Farfuri does teach, in its different embodiments, “measuring or sensing a distortion in the module (e.g. in either or both of the first member and second member) during and/or after the welding step; and controlling the laser peening based on the distortion of the module that is measured or sensed” (Farfuri, ¶0016) and the shock peening also can occur “before, during, and/or after the welding step” (Farfuri, ¶0015).  That is, these steps can be iterative and many measurements and laser peening corrections can be taken and made, before and after welding structures, to compensate for the distortion to a structure.  Combining this with Matsushita, who teaches that “big data” can be accessed in order to correctly modify the structure would be obvious, in order to handle, as noted above in the rejection section, efficiently and consistently the laser peening and welding process and to correct for error as is desired for the making of any support with work-pieces as building blocks.

	Applicant is encouraged to contact Examiner to discuss these issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715